DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surgical saw configured to retract the sawblade into a shaft of the surgical saw” of claim 1 and “wherein the processor controls operation of the surgical saw to cause the sawblade to be retracted into a shaft of the surgical saw in response to the signal from the sensor” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

-Regarding claim 7, the phrase “wherein the surgical saw is configured to retract the sawblade into a shaft of the surgical saw in response to the signal from the sensor” does not provide proper written description. Examiner notes the specification provides support for the language (Paragraph 0085) but does not appear to provide any details regarding the structure or function of the retraction. What structure is utilized to retract the sawblade into a shaft of the surgical saw? How is the retraction function related to the signals provided from the sensors? Are there separate gears or mechanisms that work in combination with the sensors to detect the interaction of the sawblade and allow for retraction? What structure does the processor work in combination with to allow for the sawblade to be retracted within the device?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 1, the phrase “wherein the surgical saw is configured to retract the sawblade into a shaft of the surgical saw in response to the signal from the sensor” is unclear. Examiner notes the specification appears to the language as currently claimed, but does not appear to provide any details regarding the structure associated with the retraction. What structure is utilized to retract the sawblade into a shaft of the surgical saw? How is the retraction function related to the signals provided from the sensors? Are there separate gears or mechanisms that work in combination with the sensors to detect the interaction of the sawblade and allow for retraction?
-Regarding claim 7, the phrase “wherein the surgical saw is configured to retract the sawblade into a shaft of the surgical saw in response to the signal from the sensor” is unclear. Examiner notes the specification provides support for the language (Paragraph 0085) but does not appear to provide any details regarding the structure or function of the retraction. What structure is utilized to retract the sawblade into a shaft of the surgical saw? How is the retraction function related to the signals provided from the sensors? Are there separate gears or mechanisms that work in combination with the sensors to detect the interaction of the sawblade and allow for retraction? What structure does the processor work in combination with to allow for the sawblade to be retracted within the device?
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because of the new grounds of rejection under 112.

Claimed Subject Matter
Claims 1-13 and 15-16 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including; Claim 1, “wherein the surgical saw is configured to retract the sawblade into a shaft of the surgical saw in response to the signal from the sensor”; and Claim 7 “wherein the processor controls operation of the surgical saw to cause the sawblade to be retracted into a shaft of the surgical saw in response to the signal from the sensor”. 
The references Haider (U.S. Patent No. 8,560,047) and Kostrzeski (U.S. Patent Pub. No. 2015/0100066) do not teach these limitations alone or in combination. However these claims cannot be considered "allowable at this time due to the rejection(s) under 35 U.S.C. 112(a) set forth in this Office Action. Therefore, upon the claims being amended or rewritten to overcome the rejection(s) under U.S.C. 112 set forth above, further consideration of these claims with respect to the prior art will be necessary. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RICHARD D CROSBY JR/ 07/22/2021Examiner, Art Unit 3724